Citation Nr: 0629972	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from March 1971 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied the veteran's claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is medical evidence of a current diagnosis of PTSD, 
but the claimed in-service stressors have not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in September 2002, provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
for service connection for PTSD and the evidence not of 
record that is necessary.  This letter further advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
September 2002 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claim.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim of service connection 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and any question as to the appropriate rating or effective 
date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

In this case, there is VA medical evidence to show that the 
veteran has been diagnosed as having PTSD. The primary 
impediment to a grant of service connection for PTSD here is 
the absence of combat duty or a corroborated in-service 
stressor upon which a diagnosis of PTSD was based.  Under 
these circumstances, a medical examination or opinion is not 
necessary to make a decision on the claim. 

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).





Factual Background

The veteran's service medical records are negative for any 
treatment, findings or diagnoses of a psychiatric disorder.

The veteran's DD Form 214 shows that the veteran did not 
receive decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat  His 
military occupational specialty (MOS) was listed as an 
administrative specialist.  

In an August 2002 statement, the veteran stated that during 
the Vietnam War he served in West Berlin working in security 
service.  His work was top secret and involved worked in a 
building with bars.  His work involved searching buildings 
and cars for time bombs and he had to be careful at all 
times.  He stated that he reacts strongly to sirens because 
in West Berlin if he heard one, he had to report to work for 
drills and that by the time he arrived, he was told his 
timing meant he was "dead."  He reported that he dreams of 
fighting and killing.  He scares his family and he is 
hypervigilent.  He hates crowds and has a strong startle 
reaction.  

A PTSD questionnaire was received from the veteran in 
December 2002.  He stated that he was stationed in West 
Berlin, Germany, from 1971 to 1973 with the 6912th security 
squadron in the United States Air Force.  He reported that he 
worked as an administrative specialist and that he had to 
deal with highly confidential and sensitive material.  He 
reported that he felt trapped due to the Berlin Wall 
surrounding the city.  A member of his unit almost died from 
an appendix operation because a security officer was late to 
the operation.  The security officer had to ensure that the 
patient did not say anything that was classified.  He was 
questioned by the unit security officer concerning an 
individual who drank too much and may have talked about a 
classified situation.  He always had to watch what he said so 
he would not reveal classified information.  He tried to turn 
in his security clearance but he was threatened with jail.  
He reported going to the mess hall but later found out that 
there was a car bomb in the parking lot he had walked by to 
get to the mess hall.  The veteran did not remember any 
specific dates or names of any individuals who were involved 
in any of the reported events.

In letters dated in February and September 2004, a VA 
psychologist stated that the veteran had PTSD symptoms which 
were related to his time spent in West Berlin during service.

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults. The veteran's contentions do not 
involve a personal assault.

The Board acknowledges that the veteran has received a 
diagnosis of PTSD, attributed to his account of his military 
service.  Nevertheless, the Board is unable to accept the 
diagnosis as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which credibly supports his account of 
in-service stressors.

The Board must therefore assess the credibility and weight of 
all the evidence, including the medical evidence.  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy.  There is no indication that he 
received any decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat.  There is 
no indication in the personnel records that he was assigned 
to or participated in combat duties.

The veteran has provided various stressor statements related 
to his duties while stationed in West Berlin, Germany, from 
1971 to 1973.  In essence, he contends that he had to perform 
top secret work which left him with persistent nightmares and 
hypervigilence.  The Board notes, however, that the veteran's 
claimed stressors are uncorroborated.  That is, without 
specific identifying information such as dates, places, 
and/or names of individuals involved in the alleged stressor 
events, there is no possible way the events could be 
corroborated, and his alleged in-service stressors relating 
to anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  In essence, the veteran's lack of detail about 
the alleged incidents makes it impossible for them to be 
corroborated.  See 38 C.F.R. § 3.159 (c)(2)(i) (2006).  

The Board has concluded that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and there is no 
credible supporting evidence of his reported in-service 
stressors.  Therefore, the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD, 
and it must be denied.  38 U.S.C.A. § 5107 (West 2002); also 
see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


